In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 13-831V
                                   Filed: December 7, 2016

*************************
ROBIN HARRISON,                            *               UNPUBLISHED
                                           *
                                           *               Special Master Hamilton-Fieldman
                      Petitioner,          *
                                           *
v.                                         *               Attorneys’ Fees and Costs;
                                           *               Reasonable Amount Requested.
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
                      Respondent.          *
*************************
Nicholas E. Bunch, White, Getgey & Meyer, Cincinnati, OH, for Petitioner.
Jennifer L. Reynaud, United States Department of Justice, Washington, DC, for Respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On December 23, 2013, Robin Harrison (“Petitioner”) petitioned for compensation under
the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner alleged that the administration of an influenza vaccine on November 2, 2010 caused
her to suffer from Guillain-Barré Syndrome. On November 30, 2016, a decision awarding
compensation was issued pursuant to a stipulation of the parties.

        On November 16, 2016, Petitioner filed an application for attorneys’ fees and costs.
Petitioner requested attorneys’ fees in the amount of $11,094.35. See Petitioners’ Application at

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2, filed Nov. 16, 2016. Petitioner requested costs in the amount of $20,186.61 for expert reports,
and other expenses, of which $4,500.00 were personally incurred in the course of this litigation.
Id. at 1; see also Gen. Order 9 Statement, filed Nov. 16, 2016. Respondent indicated that “[t]o
the extent the special master is treating petitioner’s request for attorneys’ fees and costs as a
motion that requires a response from respondent, respondent . . . is satisfied that the statutory
requirements for an award of attorneys’ fees and costs are met in this case.” Respondent’s
Response at 2, filed Nov. 30, 2016. Respondent requested that the undersigned exercise her
discretion and determine a reasonable award for attorneys’ fees and costs. Id. at 3.

        The undersigned has reviewed Petitioner’s counsel’s detailed records of time and
expenses incurred in this case, and they appear reasonable. Petitioner’s request for costs
personally incurred is also reasonable. In accordance with the Vaccine Act, 42 U.S.C. § 300aa-
15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees and costs.
Accordingly, the undersigned hereby awards the amount of $26,780.96, in the form of a
check made payable jointly to Petitioner and Petitioner’s counsel, Nicholas E. Bunch, of
White, Getgey & Meyer; and the amount of $4,500.00, in the form of a check made payable
to Petitioner only. In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court shall enter judgment in accordance herewith.2

       IT IS SO ORDERED.

                                             /s/Lisa D. Hamilton-Fieldman
                                             Lisa D. Hamilton-Fieldman
                                             Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).